Citation Nr: 1628199	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran is competent for the purposes of handling the disbursement of Department of Veterans Affairs (VA) funds.  




REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran honorably service in the United States Army Reserves on a period of active duty for training (ACDUTRA) from February 1976 to April 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found the Veteran to be incompetent for the purposes of handling the disbursement of VA benefits.  

In March 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

In August 2010, July 2011 and February 2015, the Board remanded the case to the RO for further development and adjudicative action.

After the February 2015 remand, but before the case was returned to the Board, the RO issued a rating decision in August 2015 which assigned an earlier effective date of February 23, 1999 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This decision was issued pursuant to an August 2015 determination by the Director of Compensation Service who found that the criteria for the assignment of a TDIU on an extraschedular basis had been met since February 23, 1999.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the issuance of the supplemental statement of the case (SSOC) in September 2015, the record includes an October 2015 report of hospitalization which shows that the Veteran was hospitalized with an admitting diagnosis of schizophrenia at the Durham VA Medical Center (VAMC) from September 16 to October 5, 2015.  Another report of VA hospitalization dated in October 2015 indicates that the Veteran was hospitalized at the Durham VAMC with an admitting diagnosis of schizoaffective disorder on October 18, 2015 and there is a handwritten notation in that appears to indicate that the date of discharge is November 17, 2016.  The medical records related to those hospitalizations have not been added to the claims file and are relevant to the claim.  Those records should be obtained and a SSOC should be issued.    

Accordingly, the case is REMANDED for the following action:

1.  The all records of Durham VAMC hospitalizations dated from September 2015 to the present should be obtained and added to the record.  

2.  Thereafter, review the record, to include all evidence that has not previously been addressed in the September 2015 SSOC, and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




